DETAILED ACTION
1.         Claims 1-16, as filed by Preliminary Amendment on 06/19/2020, are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 6/19/2020, 7/12/2022 and 8/5/2022 have been considered by the examiner. Initialed copies are attached.


Drawings
4.	The drawings (Figure 4) are objected to because it is hard to differentiate which atoms are which in Compound E3 because of the very subtle color variations when printed/shown in grayscale. For example, atoms O and F look identical in the key.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/955,826 (reference application; hereinafter App. ‘826). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim an organic electronic device comprising at least one inverse coordination complex with the same relative electronegativities (see instant claim 1; App. ‘826 claim 6). Differences are as follows: instant claim 1 also requires a second coordination sphere and that the ligand be covalently bound to at least two atoms of the first coordination sphere. In App. ‘826, the ligand is coordinated to at least one atom of the first coordination sphere. However, selecting the method for binding is an obvious selection for one of ordinary skill in the art and an additional sphere is not a patentably distinct difference in view of “comprising” being used as a transitional phrase.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Suggested Claim Amendments
7.	To clearly define the core of the present invention, namely it being drawn to an organic electronic device and not simply the complexes, it is suggested that lines 1-2 of claim 1 be amended to read: “An organic electronic device comprising at least one inverse coordination complex in an organic semiconducting layer, the inverse coordination complex comprising:” or “An organic electronic device comprising an organic semiconducting layer comprising at least one inverse coordination complex, the inverse coordination complex comprising:” The underlined phrases are suggested additions. These amendments use language of instant claim 9 or from the specification at pgs. 2-3. The dependent claims should be amended accordingly, for example “The organic electronic device…” and removing the “OSC layer” feature from claim 9.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.         Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation "the electroluminescent device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 should be amended to depend from claim 13 instead of claim 1.
	Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102
9.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.         Claims 1-6, 9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuguang Ma et al. (“A blue electroluminescent molecular device from a tetranuclear zinc(II) compound [Zn4O(AID)6] (AID = 7-azaindolate)” Chemical Communications, Royal Society of Chemistry, 1998, pgs. 2491-2492; hereinafter “Ma”).
As to independent claim 1, Ma teaches an organic electronic device comprising at least one inverse coordination complex (see Abstract: a blue light emitting diode (LED) device based on the Zn(II) complex as the active emitting layer; Scheme 1(b)(c)): 

    PNG
    media_image1.png
    122
    397
    media_image1.png
    Greyscale
,
the inverse coordination complex comprising: (i) a core consisting of one atom or of a plurality of atoms forming together a covalent cluster; (ii) a first coordination sphere consisting of at least four electropositive atoms having each individually an electronegativity according to Allen of less than 2.4; and (iii) a second coordination sphere comprising a plurality of ligands; wherein the first coordination sphere is closer to the core than the second coordination sphere; all atoms of the core have a higher electronegativity according to Allen than any of the electropositive atoms of the first coordination sphere; and at least one ligand of the second coordination sphere is covalently bound to at least two atoms of the first coordination sphere (see pgs. 2491-2492; Scheme 1(a) is reproduced below). Specifically, O is the (i) core, four Zn atoms are the (ii) first coordination sphere, and six ligands 7-azaindolate (7-AID) are the (iii) second coordination sphere. According to Allen, the electronegativity of O is 3.61 and Zn is 1.89, which correspond to the relative electronegativity requirements in claim 1.

    PNG
    media_image2.png
    211
    149
    media_image2.png
    Greyscale

As to claims 2-3, Ma teaches the organic electronic device according to claim 1, wherein the electropositive atoms of the first coordination sphere are independently selected from atoms having an electronegativity according to Allen of less than 2.3 and wherein the electropositive atoms are independently selected from metal ions in the oxidation state (II) (see Scheme 1 and Abstract: Zn(II) electronegativity=1.89).  

As to claim 4, Ma teaches the organic electronic device according to claim 1, wherein the core consists of one atom which is O in the oxidation state (II) (see Scheme 1(a) & pg. 2491: [Zn4OAID)6]; oxygen is usually in oxidation state (II)).  
As to claim 5, Ma teaches the organic electronic device according to claim 1, wherein the first coordination sphere consists of four electropositive atoms having an electronegativity according to Allen of less than 2.4, respectively in the oxidation state (II), and the four electropositive atoms are tetrahedrally coordinated to the core (see Scheme 1(a): four Zn atoms as the first coordination sphere).  
As to claim 6, Ma teaches the organic electronic device according to claim 1, wherein at least one ligand of the second coordination sphere is a bidentate anionic ligand and bridging two electropositive atoms of the first coordination sphere (see Scheme 1 (a): six AID ligands in the complex). 
    PNG
    media_image3.png
    71
    127
    media_image3.png
    Greyscale
Regarding “formed by deprotonation of an alpha-gamma tautomerizable protic acid,” burden is on Applicant to show product differences in product by process claims. See MPEP 2113.
As to claim 9, Ma teaches the organic electronic device according to claim 1, comprising, between a first electrode and a second electrode, an organic semiconducting layer comprising the at least one inverse coordination complex (see pg. 2491 and Scheme 1(b)(c), reproduced above: aluminum (Al) cathode layer above the Zn4 (inverse coordination complex) layer above the indium-tin oxide (ITO) electrode).  
As to claims 13-14, Ma teaches the organic electronic device according to claim 1, wherein the organic electronic device is an electroluminescent device which is an organic light emitting diode (see pgs. 2491-2492).  
As to claim 15, Ma teaches a method for preparing an organic electronic device according to the method comprising the steps of (a) evaporating the inverse coordination complex; and (b) depositing the inverse coordination complex on a solid support (see pg. 2491, first column, last full paragraph: a single-layer LED fabricated by vacuum deposition of [Zn4O(AID)6] onto a glass substrate, evaporation rate).  
	Ma teaches all of the limitations of instant claims 1-6, 9 and 13-15. Therefore, Ma anticipates these claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         Claims 16, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (“A blue electroluminescent molecular device from [Zn4O(AID)6]” Chemical Communications, Royal Society of Chemistry, 1998, pgs. 2491-2492), in view of Werner et al. (US 2009/0212280 A1; hereinafter “Werner”).
As to claim 16, Ma teaches the organic electronic device according to claim 6 as described above in the anticipation rejection, but fails to disclose that at least one ligand is a carboxylate anion or is represented by the general formula (I) 
    PNG
    media_image4.png
    83
    74
    media_image4.png
    Greyscale
as defined in claim 16; note this formula (I) is a sulfonyl amide anion, also known as “sulfonamide” (see pg. 5 of the present specification).
	However, Werner, in analogous art of polynuclear metal (e.g. Zn) complexes for organic light emitting diodes (see para. 0009-0011, 0018, 0027, 0271), teaches and/or suggests ligands that are carboxylate anions and/or sulfonyl amide anions of formula (I) (see para. 0034-0080).
Therefore, in view of the teaching of Werner, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the organic electronic device taught by Ma by incorporating the ligands taught by Werner to arrive at the claimed invention. Obviousness is supported by KSR rationale (B): simple substitution of one known element (in the present case, ligand) for another to obtain predictable results. See MPEP 2141 III. Thus, a person of ordinary skill in the art would be motivated to select one of the ligands recited in claim 16 for the claimed organic electronic device with a reasonable expectation of success for forming a coordination sphere of ligands in a metal complex (see Werner para. 0009), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
As to claims 7-8, Ma and Werner teach the organic electronic device according to claim 16, wherein the core consists of one chalcogen atom selected from O, S, Se and Te in the oxidation state (II); the first oxidation sphere consists of four electropositive atoms which are four metal atoms in the oxidation state (II) and which are tetrahedrally coordinated to the core (see Ma Scheme 1(a)), and the second coordination sphere consists of six ligands having the general formula (I) (see Werner para. 0034-0080 and 0239: sulphur-based ligands); claim 7, wherein each ligand of the second coordination sphere is coordinated to two different metal atoms of the first coordination sphere (see Ma Scheme 1(a)).  
As to claims 10-12, Ma teaches the organic electronic device according to claim 9 as described above in the anticipation rejection, but fails to explicitly disclose that the organic semiconducting layer is a charge injection layer, a charge transport layer or a charge generation layer [claim 10]; a hole injection layer, a hole transport layer or a hole generation layer [claim 11]; or that the organic semiconducting layer further comprises at least one organic matrix compound [claim 12].  
However, Werner teaches that metal complex may be used in electronic devices and semiconducting layers thereof, for example as a hole injection layer (see para. 0270, 0275, 0279) and electron transport materials (see para. 0006), which reads on instant claims 10-11. Werner also teaches layers further comprising organic matrix materials (see para. 0247-0256), which reads on instant claim 12. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a known inverse coordination complex into known organic semiconducting layers having the functions recited in instant claims 10-11 and include a known additive in the layer(s), e.g. a matrix material, for at least the reason that these techniques are common in the development of light emitting diodes (OLEDs).



Examiner’s Note
12.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
13.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 9, 2022